DETAILED ACTION
Claims 1-6, 8-17, and 21-24 have been examined.  Claims 7 and 18-20 were cancelled in Amendment dated 1/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 13 recites “determine that a particular historical context for a particular historical visit to a particular location matches the current context based at least on similarity of the current user input to particular historical user input to the computing device during the particular historical visit.” Claim 17 recites similar limitations.
Claim 15 recites “based at least on the one or more current user input features, determine a subset of historical visits having similar corresponding historical user input features, the subset including at least the particular historical visit.”
Claim 16 recites “a first user current user input feature indicating that the user browsed a specific type of webpage, the historical user input features indicating that the user also browsed the specific type of webpage during each historical visit in the subset.”
Claim 21 recites “determining that the user listened to music using the computing device during the particular historical visit to the particular location and also listened to music using the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having listened to music during both the particular historical visit and the current visit.”
Claim 22 recites “determining that the user took pictures with the computing device during the particular historical visit to the particular location and also took pictures with the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having taken pictures during both the particular historical visit and the current visit.”
Claim 23 recites “determining that the user composed email using the computing device during the particular historical visit to the particular location and also composed email using the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having composed email during both the particular historical visit and the current visit.”
Claim 24 recites “determining that the user provided a specific type of input to the computing device during the particular historical visit to the particular location and also provided the specific type of input to the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having provided the specific type of input during both the particular historical visit and the current visit.”

Applicant’s specification does not provide sufficient support for the limitations of claims 13, 15-17 and 21-24 listed above.  Applicant’s specification discloses in paragraph [0043] context features such as user interaction on one or more user device (such as browsing certain types of webpages, listening to music, taking pictures, composing emails, or any other type of user device interaction).  The limitations of claims 13, 15-17 and 21-24 require matching specific current user input to historic user input, which are more specific than the disclosure of user interaction examples that may be context features. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 2020/0107291, hereinafter Nayak, the effective filing date of claims as currently recited is 11/19/2018, the claims as currently recited are not entitled to the effective filing date of the parent application), in view of Biswas (US 2016/0094344), further in view of Nurminen et al. (US 2010/0324819, hereinafter Nurminen).

As per claim 1, Nayak teaches a computerized system, comprising:
a location sensor (i.e., GPS receiver, see at least [0139]);
one or more user data sensors configured to provide user data (i.e., one or more sensors, see at least [0051], [0085]);
one or more processors (see at least [0139]): and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (see at least [0139]), cause the computerized system to: 
	determine a current context of a user (i.e., processing sensor data received from one or more sensors, see at least [0085]);
determine a set of historical visits by the user to one or more historically-visited locations and historical context associated with the set of historical visits (i.e., user’s historical locations and movements, see at least [0086]); 
based at least on the current context and the historical context associated with the set of historical visits, determine a inferred current location of the user (i.e., use the user’s historical locations and movements, as well as other context data, to predict the current location estimate, see at least [0085], [0086]); and 
responsive to determining the inferred current location of the user (see at least [0026], [0043], [0056], [0093]): 
provide the inferred current location of the user to at least one inferred current location consumer in place of current location information from the location sensor (i.e., device can adjust criteria based on current location estimate, see at least [0026], [0043], [0056], [0093]).
	Nayak does not explicitly teach determine a current context of a user involving current user input to the computerized system; the historical context involving historical user input to the computerized system when the historical visit occurred, and determine a user input-based inferred current location of the user.
	Biswas teaches determine a current context of a user involving current user input to the computerized system (i.e., context pattern independently detected or predicted by the requestor, sensors used to provide data used in one or more context patterns include applications which track a user’s interaction with the device, e.g., photos taken, files accessed, videos played, and/or combinations thereof, see at least [0059], [0060], [0063]); 
a historical context involving historical user input to the computerized system when a historical visit occurred (i.e., context pattern may include both location history and other information (e.g., user’s interaction history with the device), see at least [0049], [0063]), and 
determine a user input-based inferred current location of the user (i.e., predict a user’s current context data (e.g., location) given known context pattern through a historical time, see at least [0049], [0054], [0058], [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that determining a current context of a user involves current user input to the computerized system, the the historical context involving historical user input to the computerized system when the historical visit occurred, and determine a user input-based inferred current location of the user as similarly taught by Biswas because it is known in the art to use user interaction with a device to determine context and it would have been obvious to use known data to assist in context determination in order to provide more accurate determinations.
	Nayak does not explicitly teach disable the location sensor.
	Nurminen teaches disable the location sensor (i.e., disabling GPS receiver, see at least [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to disable location sensor because Nayak teaches using sensors data not including GPS data and historical location data to estimate location (see at least [0043], [0085]-[0086] of Nayak) and disabling GPS receiver reduces the energy consumption of the mobile user equipment (see at least [0036] of Nurminen).

As per claim 3, Nayak as modified with Biswas teach wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to: 
determine semantic information associated with the user input-based inferred current location of the user, the semantic information including at least a likely length of stay at the user input-based inferred current user location, likely departure time from the user input-based inferred current location of the user, user activity likely to be performed at the user input-based inferred current location of the user, or another person likely to be present at the user input-based inferred current location of the user (i.e., determine mobility characteristics of the mobile device, which can reflect current or recent movement of the device, mobility characteristic indicate that the device has been in a high mobility state, a low mobility state, or a stationary state for an amount of time, see at least [0016], [0088], [0131] of Nayak.  Biswas further teaches user input-based inferred current location of the user, see at least [0049], [0054], [0058], [0063] of Biswas).
	
As per claim 11, Nayak as modified with Biswas teaches wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to:
perform conflation of the user input-based inferred current location of the user with an explicit signal that comprises information associated with a possible location of the user (i.e., estimate of location may additionally reference other inputs such device’s historical location patterns, expected location based on user data, see at least [0043], [0086], [0125], [0126] of Nayak. Biswas further teaches user input-based inferred current location of the user, see at least [0049], [0054], [0058], [0063] of Biswas), and wherein the explicit signal includes information indicating a flight, scheduled event, out-of-routine event, or ephemeral information user (i.e., user data including travel itinerary, flight information, a meeting, an appointment, or other calendar information, see at least [0043], [0125]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of Nurminen, further in view of Ljung (US 2016/0269888).

As per claim 2, Nayak does not explicitly teach wherein the at least one inferred location consumer comprises an operating system.
Ljung teaches inferred location consumer comprises an operating system (i.e., data is used to identify a country or region of the world in which the electronic device is most likely being used, from the identified country or region, the electronic device configures the band scan order, full band scan functions may be embodied as part of the operation system, see at least [0005], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the inferred location consumer comprises an operating system as similarly taught by Ljung because Nayak teaches adjusting criteria for band scanning based on current location estimate and it would have been obvious that the band scanning is performed by an operating system as it is known in the art. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Marti et al. (US 2014/0156180, hereinafter Marti).

As per claim 4, Nayak does not explicitly teach wherein the user input-based inferred current location of the user is determined based at least on the input-based inferred current location of the user having a highest observation count in a subset of the set of historical visits. 
Marti teaches inferred current location of the user is determined based at least on the inferred current location of the user having a highest observation count in a subset of a set of historic visits (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, see at least [0004], [0006], [0036], [0068], [0069], [0089], [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the user input-based inferred current location of the user is determined based at least on the input-based inferred current location of the user having a highest observation count in a subset of the set of historical visits as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on sensor data, by matching sensor readings (see at least [0036] of Marti).

As per claim 5, Nayak does not explicitly teach where each historical visit in the subset of historical visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user.
	Marti teaches each historical visit in the subset of historical visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, feature vector can be associated with location, determine a probability that multi-dimensional measurement vector 702 is located at each of locations 704, 706, 708, and 710 by applying a kernel function a difference between multi-dimensional vector 702 and respective feature vectors or measurement vectors corresponding to locations 704, 706, 708, and 710, see at least [0004], [0006], [0036], [0068], [0069], [0082], [0089], [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that where each historical visit in the subset of historical visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user  as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on sensor data difference between features (see at least [0036] of Marti).

As per claim 6, Nayak teaches wherein the current context comprises one or more current context features (see at least [0047], [0016]). 
Nayak does not explicitly teach wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to determine the user input-based inferred current location of the user by: determining a set of candidate inferred current locations of the user from the historic visits based at least on one or more historical context features of the historical visits and the one or more current context features; the one or more historical context features reflecting the historical user input to the computerized system when the historical visits occurred and the one or more current context features reflecting the current user input to the computerized system; determining a corresponding prediction confidence for each respective candidate inferred current location of the user; and in at least one instance, select a particular candidate inferred current location of the user having the highest prediction confidence as the user input-based inferred current location of the user.
Marti teaches computer-executable instructions, when executed by the one or more processors, cause the computerized system to determine inferred current location of the user by: determining a set of candidate inferred current locations of the user from the historical visits based at least on one or more historical context features of the historic visits and the one or more current context features (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, see at least [0006]); 
determining a corresponding prediction confidence for each respective candidate inferred current location of the user (i.e., sensor readings, also referred to as observations of the one or more environment variables are compared with a location fingerprint database to determine the probability that the mobile device is at each of the candidate locations, see at least [0036]); and 
in at least one instance, select a particular candidate inferred current location of the user having the highest prediction confidence as the inferred current location of the user (i.e., derive the highest probable location as a function of the multidimensional match, see at least [0088]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to determine the inferred current user location by: determining a set of candidate inferred current locations of the user from the historical visits based at least on one or more historical context features of the historic visits and the one or more current context features; determining a corresponding prediction confidence for each respective candidate inferred current location of the user; and in at least one instance, select a particular candidate inferred current location of the user having the highest prediction confidence as the inferred current location of the user as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations and determining highest probable location (see at least [0036], [0088]-[0090] of Marti).
Biswas teaches the one or more historical context features reflecting the historical user input to the computerized system when the historical visits occurred and the one or more current context features reflecting the current user input to the computerized system (i.e., context pattern may include both location history and other information (e.g., user’s interaction history with the device), context pattern independently detected or predicted by the requestor, sensors used to provide data used in one or more context patterns include applications which track a user’s interaction with the device, e.g., photos taken, files accessed, videos played, and/or combinations thereof, see at least [0049], [0059], [0060], [0063]).
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of Nurminen, further in view of Marti, further in view of Marti et al. (US 2014/0364149, hereinafter Marti2).

As per claim 8, Nayak does not explicitly teach wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to: perform visit filtering on the set of historical visits to determine a subset of historical visits; determine a similarity score for each historical visit in the subset with respect to the current context; determine, from the subset of historical visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historical visits in the subset having a similarity score that satisfies the similarity threshold; and determine the user input-based inferred current location of the user as a particular location that occurs the most often in the example set. 
Marti teaches perform visit filtering on the set of historical visits to determine a subset of historic visits (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, see at least [0006]); 
determine a similarity score for each historical visit in the subset with respect to the current context (i.e., based on a comparison between the sensor readings and observation data in the fingerprint database associated with each of the candidate locations, a weight value is assigned to each of the candidate location, see at least [0036], [0037]);
determine, from the subset of historical visits, an example set of historical visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits in the subset having a similarity score that satisfies the similarity threshold (i.e., if the weight value for a candidate location is lower than a threshold, the candidate location is removed from further consideration, see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to perform visit filtering on the set of historical visits to determine a subset of historic visits; determine a similarity score for each historical visit in the subset with respect to the current context; determine, from the subset of historical visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historical visits in the subset having a similarity score that satisfies the similarity threshold as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations and removing candidate locations from further consideration based on likelihood that the mobile device is at the candidate location (see at least [0036], [0037], [0088]-[0090] of Marti).
Marti2 teaches determine inferred location of the user as a particular location that occurs the most often in an example set (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated with the state with the highest probability as the predicted future location, see at least [0052], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak and Marti to determine the inferred current user location as a particular location that occurs the most often, in the example set as similarly taught by Marti because the determining would select a location using known criteria in the art which includes selecting a location one that has more visits (see at least [0084] of Marti).

As per claim 9, Nayak does not explicitly teach wherein the similarity score for each historical visit is based on a number of historical context features in common with the one or more current context features, and wherein the similarity threshold is predetermined or based on a number of historical visits in the subset.
	Marti teaches determine a similarity score for each historical visit in the subset with respect to the current context (i.e., based on a comparison between the sensor readings and observation data in the fingerprint database associated with each of the candidate locations, a weight value is assigned to each of the candidate location, higher weight value indicates a higher likelihood that the mobile device is at the candidate location, see at least [0036], [0037], [0088]-[0090]), and wherein the similarity threshold is predetermined or based on a number of historical visits in the subset (see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the similarity score for each historical visit is based on a number of historical context features in common with the one or more current context features, and wherein the similarity threshold is predetermined or based on a number of historical visits in the subset as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations on matching features and removing candidate locations from further consideration based on likelihood that the mobile device is at the candidate location (see at least [0036], [0037], [0088]-[0090] of Marti).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of Nurminen, further in view of Marti, further in view of Marti2, further in view of Chen et al. “A personal route prediction system based on trajectory data mining” (hereinafter Chen).

As per claim 10, Nayak does not explicitly teach the similarity score reflects a Levenschtein distance.
Chen teaches determining a similarity between two sequences using Levenschtein distance (i.e., Levenschtein distance was a traditional metric used to measure the difference between two sequences, see at least page 1281, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified Nayak and Marti such that determining a similarity score for each historic visit comprises determining a visitation sequence similarity between the historic visit and the current visit using a Levenschtein distance as similarly taught by Chen because Levenschtein distance is known in the art to be a traditional metric used to measure difference between two sequences (see at least page 1281, paragraph 1 of Chen), and the modification to use Levenschtein distance would have been obvious to one of ordinary skill in the art as applying a known technique to a known method to achieve  predictable results. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of in view of Nurminen, further in view of Bapierre, “Context specific next location prediction”.

As per claim 12, Nayak does not explicitly teach wherein performing the conflation comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the user input-based inferred current location of the user; and based at least on the level of conflict: (1) overriding the user input-based inferred current location of the user with location information derived from the explicit signal; (2) modifying the user input-based inferred current location of the user according to the explicit signal; or (3) determining that the explicit signal will not impact the user input-based inferred current location of the user.
Bapierre teaches performing conflation of the explicit signal and inferred location of the user: determining an explicit signal confidence associated with an explicit signal (i.e., user’s adherence to schedules, see at least pages 162-163, section 6.2.1); 
based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the inferred location of the user (i.e., user’s adherence to schedules [Symbol font/0x75] and location associated with the user’s schedule and remaining locations, see at least pages 162-163, section 6.2); and 
based on the level of conflict: (1) overriding the inferred location of the user with location information derived from the explicit signal; (2) modifying the inferred user location according to the explicit; or (3) determining that the explicit signal will not impact the location of the user (i.e., boost the probability of the location associated with the schedule by multiple the probability of the location being the next location of the user with the user’s adherence to schedules [Symbol font/0x75], the probability of the remaining locations is then dampened by the factor 1-[Symbol font/0x75], see at least pages 162-163, section 6.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that performing conflation of the explicit signal and user input-based inferred current location of the user comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the user input-based inferred current location of the user; and based at least on the level of conflict: (1) overriding the user input-based inferred current location of the user with location information derived from the explicit signal; (2) modifying the inferred current user location according to the explicit; or (3) determining that the explicit signal will not impact the user input-based inferred current location of the user as similarly taught by Bapierre because the influence of discrete knowledge on the mobility of a user depends on the user’s adherence to appointments and thus it is desirable to adjust the location prediction depending on user’s adherence (see at least pages 162-163, section 6.2 of Bapierre).

Claims 13, 14, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of O’Connell et al. (US 2007/0240230, hereinafter O’Connell), further in view of Nurminen.

As per claim 13, Nayak teaches the invention as claimed, including a computing device comprising: 
one or more processors (see at least [0139]); and
computer memory storing computer instructions that, when executed by the one or more processors (see at least [0139]), cause the computing device to:
determine a current context of a user (i.e., processing censor data received from one or more sensors, sensor data can include data from one or more IMUs, accelerometers, gravity sensors, compasses, gyroscopes, magnetometers, or other sensors of the mobile device, see at least [0085]);
determine a set of historical visits by the user to one or more locations and historical context associated with the set of historical visits (i.e., user’s historical locations and movements, see at least [0086]); 
determine that a particular historical context for a particular historical visit to a particular location matches the current context (i.e., use the user’s historical locations and movements, as well as other context data, to predict the current location estimate, see at least [0085], [0086])
based at least on the particular historical context matching the current context, designate the particular location as an inferred current location of the user (i.e., use the user’s historical locations and movements, as well as other context data, to predict the current location estimate, see at least [0085], [0086]); and 
provide the inferred current location of the user to an inferred location consumer that is operable to, in at least one instance, use the inferred current location of the user in place of the current location information from the location sensor (i.e., device can adjust criteria based on current location estimate, see at least [0026], [0043], [0056], [0093]). 
	Nayak does not explicitly teach determine a current context of a user involving current user input to the computing device; the historical context involving historical user input to the computing device when the historical visit occurred, based at least on similarity of the current user input to particular historical user input to the computing device during the particular historical visit.
	Biswas teaches determine a current context of a user involving current user input to the computing device (i.e., context pattern independently detected or predicted by the requestor, sensors used to provide data used in one or more context patterns include applications which track a user’s interaction with the device, e.g., photos taken, files accessed, videos played, and/or combinations thereof, see at least [0059], [0060], [0063]); 
a historical context involving historical user input to the computing device when a historical visit occurred (i.e., context pattern may include both location history and other information (e.g., user’s interaction history with the device), see at least [0049], [0063]), and 
match context based on user input (i.e., match context pattern, see at least [0049], [0054], [0058], [0059], [0063]).
O’Connell teaches least on similarity of the current user input to particular historical user input to the computing device (i.e., determine a pattern matching score based on the user's browser 112 interaction during the current session and detected patterns stored in the user-browser interaction database 130 from previous sessions see at least [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that determining a current context of a user involves current user input to the computing device, the historical context involving historical user input to the computing device when the historical visit occurred, and matching based at least on similarity of the current user input to particular historical user input to the computing device during the particular historical visit as similarly taught by Biswas and O’Connell because it is known in the art to use user interaction with a device to determine context and to compare user interaction to determine similarity and it would have been obvious to use known data and comparison method to assist in context determination in order to provide more accurate determinations.
Nayak does not explicitly teach disable a location sensor.
	Nurminen teaches disable a location sensor (i.e., disabling GPS receiver, see at least [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to disable a location sensor because Nayak teaches using sensors data not including GPS data, historical location data, and user data to estimate location (see at least [0043], [0085]-[0086] of Nayak) and disabling GPS receiver reduces the energy consumption of the mobile user equipment (see at least [0036] of Nurminen).

As per claim 14, Nayak teaches wherein the wherein the inferred current location of the user comprises a semantic location and the semantic location is provided with semantic information relating to the semantic location (i.e., a region correlated with estimated location, estimated location indicate mobile device is more likely located in second geographic region than in first geographic region, see at least [0021], [0130], [0132]), 
the semantic information including at least a likely length of stay at semantic location, an expected departure time from the semantic location, user activity likely to be performed at the semantic location, a venue of the semantic location, or another person likely to be present at the semantic location (i.e., determine mobility characteristics of the mobile device, which can reflect current or recent movement of the device, mobility characteristic indicate that the device has been in a high mobility state, a low mobility state, or a stationary state for an amount of time see at least [0016], [0088], [0130], [0131]).

As per claim 17, this is the method claim of claim 13.  Therefore, claim 17 is rejected using the same reasons as claim 13. 

As per claim 21, Nayak does not explicitly teach determining that the user listened to music using the computing device during the particular historical visit to the particular location and also listened to music using the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having listened to music during both the particular historical visit and the current visit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Nayak modified with Biswas and O’Connell would teach these features as Biswas teaches user interaction forming a context include videos played (see at least [0063]). O’Connell teaches matching specific user interactions (i.e., determine a pattern matching score based on the user's browser 112 interaction during the current session and detected patterns stored in the user-browser interaction database 130 from previous sessions see at least [0024]). Thus, Nayak modified with Biswas and O’Connell would predict locations based on comparison of context based on specific user interactions, such as video played, which is similar to music listened to.

As per claim 22, Nayak does not explicitly teach determining that the user took pictures with the computing device during the particular historical visit to the particular location and also took pictures with the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having taken pictures during both the particular historical visit and the current visit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Nayak modified with Biswas and O’Connell would teach these features as Biswas teaches user interaction forming a context include photos taken (see at least [0063]). O’Connell teaches matching specific user interactions (i.e., determine a pattern matching score based on the user's browser 112 interaction during the current session and detected patterns stored in the user-browser interaction database 130 from previous sessions see at least [0024]). Thus, Nayak modified with Biswas and O’Connell would predict locations based on comparison of context based on specific user interactions, such as photos taken.

As per claim 23, Nayak does not explicitly teach determining that the user composed email using the computing device during the particular historical visit to the particular location and also composed email using the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having composed email during both the particular historical visit and the current visit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Nayak modified with Biswas and O’Connell would teach these features as Biswas teaches user interaction forming a context include files accessed (see at least [0063]). O’Connell teaches matching specific user interactions (i.e., determine a pattern matching score based on the user's browser 112 interaction during the current session and detected patterns stored in the user-browser interaction database 130 from previous sessions see at least [0024]). Thus, Nayak modified with Biswas and O’Connell would predict locations based on comparison of context based on specific user interactions, and composing email would have been obvious as one example of accessing a file.

As per claim 24, Nayak does not explicitly teach determining that the user provided a specific type of input to the computing device during the particular historical visit to the particular location and also provided the specific type of input to the computing device during a current visit; and designating the particular location as the inferred current location of the user based at least on the user having provided the specific type of input during both the particular historical visit and the current visit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in Nayak modified with Biswas and O’Connell would teach these features as Biswas teaches user interaction forming a context include a specific type of input (see at least [0063]). O’Connell teaches matching specific user interactions (i.e., determine a pattern matching score based on the user's browser 112 interaction during the current session and detected patterns stored in the user-browser interaction database 130 from previous sessions see at least [0024]). Thus, Nayak modified with Biswas and O’Connell would predict locations based on comparison of context based on specific user interactions.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Biswas, further in view of O’Connell, further in view of Nurminen, further in view of Marti.

As per claim 15, Nayak teaches wherein determining the current context comprises determining a plurality of features of the user (i.e., a user location model, see at least [0086]).  
	Nayak does not explicitly teach based on the one or more current user input features, determine a subset of historical visits having similar corresponding historical user input features, the subset including at least the particular historical visit; and select the particular location as the inferred current location of the user based at least on the particular location having a highest observation count in the subset. 
Biswas teaches user input features and similar user input features (i.e., match context, context pattern may include both location history and other information (e.g., user’s interaction history with the device), see at least [0049], [0059], [0063]).
Marti teaches teach based on one or more current features, determine a subset of historical visits having similar corresponding historical features, the subset including at least a particular historical visit (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, see at least [0006]); and 
select the particular location as the inferred current location of the user based at least on the particular location having a highest observation count in the subset (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, see at least [0004], [0006], [0036], [0068], [0069], [0089], [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to based on the plurality of features, determine a subset of historic visits; and select the history-based prediction based at least on the inferred current location having a highest observation count in the subset as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on sensor data, by matching sensor readings (see at least [0036] of Marti).


As per claim 16, Nayak does not explicitly teach wherein the one or more current user input features include at least a first user current user input feature indicating that the user browsed a specific type of webpage, the historical user input features indicating that the user also browsed the specific type of webpage during each historical visit in the subset.
O’Connell teaches matching user’s web browser interactions (see at least [0024]). Web browser interactions would naturally include the type of web pages accessed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak and Biswas such that the input feature also include specific type of webpage user browsed because Biswas does not limit the type of user interactions in determining a context and user’s web browsing interaction is one well known source of information. 

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 13, and 17, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121